Citation Nr: 9914507	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-06 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
associated with unauthorized private hospitalization from 
October 14 to 15, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to February 
1958.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an adverse decision by the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in Phoenix, 
Arizona.  


REMAND

In his substantive appeal, dated in March 1997, the veteran 
checked the box indicating his desire to appear for a hearing 
before a member of the Board.  However, in checking the box 
indicating that he wanted a hearing at the local VA office, 
he added that the hearing could be before a local hearing 
officer or the Board.  In September 1997, the veteran 
testified at a hearing at the Phoenix VAMC before a "hearing 
board" comprised of a chairperson and medical member.  The 
case was then certified for appeal.  In March 1999, the Board 
sent a letter to the veteran asking for clarification as to 
whether he wanted a hearing before the Board.  That letter 
indicated that if the veteran did not respond within 30 days 
the Board would assume that he still desired a hearing and 
that his case would be remanded to the regional office (RO) 
for the hearing.  No response has been received.  In order to 
ensure that the veteran has received due process in this 
matter, the case should be remanded to allow the veteran an 
opportunity for a hearing before a Board member.

Accordingly, in view of the foregoing, this matter is 
REMANDED to the RO for the following action:

The RO should schedule a hearing before a 
member of the Board at the regional 
office.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










